Citation Nr: 0217347	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for a stress 
fracture, left tibia, with patellofemoral syndrome, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for patellofemoral 
syndrome, right knee, to include as secondary to the 
veteran's service-connected stress fracture, left tibia, 
with patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 until 
October 1989.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 2002 rating 
decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Des Moines, Iowa, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's stress fracture, left tibia, with 
patellofemoral syndrome, is currently productive of 
subjective complaints of chronic discomfort, with minimal 
swelling and no locking or catching; objectively, there was 
no effusion or laxity and the veteran had range of motion 
from 0 to 120 degrees with complaints of pain throughout the 
arc of motion, more so at the extremes.

3.  The evidence reveals that the veteran was issued a knee 
brace due to his objective left knee problems.

4.  The competent medical evidence does not show that the 
veteran's presently diagnosed mild patella femoral syndrome, 
right knee, is causally related to service or a service 
connected disability.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent evaluation 
for a stress fracture, left tibia, with patellofemoral 
syndrome, have been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. § 3.321, Part 4, including §4.71a, Diagnostic Code 
5262 (2002).

2.  Patellofemoral syndrome, right knee, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

The veteran was first granted service connection for a left 
knee disability in a December 1989 rating decision and was 
assigned a noncompensable evaluation effective October 1989.  
His disability was characterized as a stress fracture, left 
tibia.  The veteran did not appeal that determination and it 
became final.  

In February 1995, the veteran requested an increase in his 
disability evaluation.  That correspondence also raised 
claims of bilateral knee pain.  The veteran received a VA 
examination in April 1995 in conjunction with his claims.  
The RO considered and denied his service connection request 
in a May 1995 rating decision.  That same decision increased 
the rating for his stress fracture, left tibia, to 10 
percent.  The veteran disagreed with that decision and 
initiated an appeal.  In response, the RO issued a rating 
decision in July 1995 granting service connection for 
patellofemoral syndrome of the left knee as part of his 
service-connected stress fracture, effective February 1995.  
There was no change in his disability evaluation, which 
remained at 10 percent for the left leg.  Additionally, the 
July 1995 rating decision denied service connection for 
patellofemoral syndrome of the right knee.  No appeal was 
pursued at that time.  

A subsequent October 1995 rating decision continued the 
rating for the veteran's patellofemoral syndrome, left knee, 
at 10 percent.  A notice of disagreement was submitted in 
October 1995.  

In October 2001, the veteran again requested reevaluation of 
his left knee patellofemoral syndrome.  The veteran also 
desired that his service connection claim on his right knee 
be reconsidered.   He was informed by letter dated January 
2002 that, since he had never perfected an appeal regarding 
his service connection claim, new and material evidence was 
required before that issue could be reconsidered on the 
merits.  The veteran submitted further evidence, but the RO 
concluded in a March 2002 rating decision that such evidence 
was not new and material, and therefore the claim was not 
reopened.  A March 2002 statement by the veteran expressed 
disagreement with that decision.  

The veteran was afforded a DRO hearing in May 2002.  
Following that proceeding, a July 2002 statement of the case 
was issued.  The statement of the case contained the 
conclusion that the veteran had submitted new and material 
evidence for the purpose of reopening his service connection 
claim.  That statement of the case denied service connection 
for patellofemoral syndrome of the right knee, however, on 
the basis of a medical opinion provided by a VA examiner, 
which found no correlation between the veteran's right knee 
problems and active service.  With respect to the veteran's 
left knee disability, the July 2002 statement of the case 
continued his evaluation at 10 percent for stress fracture, 
left tibia, with patellofemoral syndrome.  

The Veterans Claims Assistance Act 

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as 
well as to any claim filed before that date but not decided 
by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA 
is applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the 
issue on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002).)

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In the present case, the veteran was informed of the 
evidence necessary to substantiate his claim in the July 
2002 statement of the case.  That document included the 
rating criteria for his left knee disability and further 
contained the legal standard regarding the submission of new 
and material evidence as to his right knee claim.  Moreover, 
the July 2002 statement of the case contained relevant 
provisions of the VCAA, including 38 C.F.R. § 3.159, 
apprising the veteran of the division of responsibilities 
between VA and a claimant in obtaining evidence.  In 
addition to the July 2002 statement of the case, a January 
2002 letter to the veteran served as additional notice 
regarding the type of evidence required to reopen his right 
knee claim.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The evidence of record includes VA examination reports dated 
April 1995, February 2002 and June 2002.  While at the time 
of the most recent examination report the service medical 
records were not available for review, the Board notes that 
the veteran's service-connection claim is a secondary claim, 
and that the veteran has clearly denied any injury or 
treatment of his right knee in service.  Therefore, the 
absence of service medical records from the file at the time 
of the June 2002 in no way compromised the examiner's 
opinion and did not prejudice the veteran.  

Also of record are VA treatment records dated May 1995 
through December 2001.  Additionally, May 2002 letters from 
the veteran's wife and employer are associated with the 
claims file.  Finally, transcripts of the veteran's January 
1996 hearing before the RO, his May 2002 hearing before a 
Decision Review Officer (DRO) and his September 2002 hearing 
before the undersigned are of record.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment not of record, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's knee claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained and 
there is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Thus, 
this case is ready for appellate review.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Analysis

I.  Entitlement to an increased rating for a stress 
fracture, left tibia, with patellofemoral syndrome.

Factual background

Treatment records dated October 2001 from the VA orthopedic 
clinic reveal complaints of medial and anterior left knee 
pain.  A reported dated October 9, 2001 showed no effusion 
or locking.  He had a positive patella grind and mild 
crepitus.  McMurray's test was positive and Lachman's was 
negative.  Pivot shift, post drawer and quad active tests 
were also negative.  "Pop" (presumably popliteal) was 
palpable posteriorly and anteriorly.  There was pain with 
"pop" on valgus stress and pain at the medial tubercle of 
the calcaneous, especially with extensor hallucis longus 
extension.  The veteran stated that his knee was extremely 
weak at times.  There was no recent history of trauma.  It 
was noted that that veteran had undergone an arthroscopy 3 
to 4 years prior.  X-rays showed minimal joint space 
narrowing, no obvious fractures and degenerative joint 
disease.  He was assessed with a likely medical meniscal 
tear.  

A VA orthopedic report dated October 30, 2001 indicated left 
medial knee pain.  The veteran indicated that his pain was 
located in the medial femoral trochlear area.  The veteran 
reported a worsening of left knee pain since his last visit.  
Objectively, there was no effusion of the left knee.  He had 
a positive patellar grind and crepitus.  His range of motion 
was from 0 to 130 degrees, without pain.  Lachman's and 
McMurray's tests were negative.  He had a positive thumb 
test of quad and patellar tendon with bending of the knee.  
An MRI report was noted to show an area of fibrosis but no 
meniscal, ligamentous or tendonous damage.  His assessment 
was left knee pain, most likely chondromalacia patella.  The 
treatment plan included the use of a patellar bearing knee 
brace. 

A December 2001 treatment report from the VA orthopedic 
clinic indicated further complaints of left knee pain.  
There was no change in symptoms from his last visit, though 
the report noted that the veteran was "a little better" 
since his last appointment.  The left knee had no effusion 
or warmth and he had full range of motion.  The ligaments 
were stable.  There was approximately a 2 mm. anterior shift 
of the tibia, but with a solid end point.  There were no 
meniscal signs and there was moderate tenderness with 
patellar compression and mobilization.  He was diagnosed 
with patellofemoral syndrome, left knee.  

The veteran was examined by VA in February 2002.  The claims 
file was not available for review by the examiner.  
Nonetheless, that report contained detailed findings 
regarding x-ray and MRI studies conducted in October 2001.  
The x-rays showed a reduction of left medial knee joint 
space.  The articular margins did not reveal any cystic or 
sclerotic changes.  There was no abnormal soft tissue 
swelling noted around the left knee joint and the 
patellofemoral joint appeared unremarkable.  The MRI showed 
a 1 cm. region of abnormal signal anterior to the anterior 
cruciate ligament insertion.  That was deemed to likely 
reflect a focal region of arthrofibrosis.  Focal synovitis 
and Hoffa's syndrome were offered as less likely alternate 
explanations.  There was no evidence of a meniscal tear.  

At the time of his February 2002 VA examination, the veteran 
complained of constant knee pain.  He rated the background 
pain as a 1 or 2 out of 10, which increased to 8 out of 10 
with no specific triggers.  While exercise exacerbated his 
pain, sitting in one spot for too long also could provoke an 
increase in symptomatology.  The veteran gave the example of 
driving for 1.5 hours as an activity that caused his left 
knee pain to intensify.  He reported occasional warmth and 
swelling but neither were regular or significant problems.  
The veteran was attending physical therapy and did his 
assigned exercises about every other day.  He also used a 
knee brace when exercising or walking.  While in bed, he 
supported his left knee with a pillow.  The veteran reported 
that heat and ice offer some relief.  He occasionally took 
extra strength Tylenol.  On average, he used one dose of 2 
capsules every two weeks.  He denied dislocation, 
subluxation or inflammatory arthritis.  

The veteran stated that his left knee disability has not 
caused him to miss work and has not otherwise affected his 
job.  He did state that his left knee problems prevented him 
from engaging in activities such as jogging or running.  He 
added that he could not stand for greater than 1 hour or 
walk in a mall.  He could climb or descend 1 to 2 flights of 
stairs, slowly and with difficulty.  His left knee felt weak 
when going down stairs.  He denied any problems with loss of 
balance.  The report noted that the veteran had had 
arthroscopic surgery on the left knee in 1995.     

Objectively, the veteran's posture was straight and his gait 
was stable, smooth and symmetric.  He had 4 small 
inconspicuous scars around the left knee area, well healed, 
nontender and freely mobile.  They were the same color as 
the surrounding skin.  The skin was otherwise warm, dry and 
anicteric, with good turgor.  His lower extremities were 
properly aligned and grossly symmetric.  His strength was 
5/5.  There was no cyanosis or pedal edema.  There was 
crepitance and retropatellar pain of the left knee.  Drawer 
and McMurray's tests were negative.  There was no edema, 
effusion, warmth or erythema.  He had flexion from 0 to 125 
degrees and extension to zero degrees with discomfort at 
full extension.  Romberg was negative.  He was able to rock 
up on his heels and rise up on his toes, taking several 
steps without difficulty.  He complained of increased left 
knee pain when walking on his heels.  He could tandem walk 
without any loss of balance, and sensory examination was 
grossly intact.  The veteran was diagnosed with a history of 
stress fracture, left tibia, and patellofemoral syndrome, 
left knee, with chronic pain and painful range of motion.  

An undated letter written by the veteran's wife and received 
by the RO in May 2002 noted that the veteran was 
experiencing a difficult time with his knees.  She noted 
that the veteran was unable to participate in several 
activities with his son, including walking and biking.  She 
noted that the veteran's pain worsened in the winter.  He 
had difficulty with stairs.  

A letter from the veteran's place of employment noted that 
he experienced knee pain at work for which he had to take 
extra breaks to sit and rest.  The veteran's job as a 
machinist was described as involving much twisting and 
turning, and it was noted that the veteran was required to 
stand while working.  The veteran was said to walk with a 
noticeable limp most of the time.  The letter stated that 
the veteran did a good job but seemed to tire easily due to 
his pain.

The veteran had a hearing before a DRO in May 2002.  The 
veteran discussed his left knee pain at that time.  He 
stated that he wore a left knee brace while working.  On a 
scale of 1 to 10, the veteran's pain was stated to be 
between 5 and 9 all the time.  He stated that narcotic 
medication relieved the pain, but made him tired.  He was 
therefore unable to take such medication because he had to 
work.  The veteran stated that he was able to walk a couple 
of blocks and then had to stop due to left knee pain.  The 
veteran also stated that he could climb 1 or 2 flights of 
stairs, if there was a railing present, and then had to 
rest.  When he exerted himself with physical activity, the 
pain in his left knee became a "stabbing" pain, and the knee 
got a little warm.  He further stated that the knee would 
sometimes swell, but not a significant amount.  He reported 
that ice and heat were ineffectual.  He stated that he took 
anti-inflammatories and that the brace he wore helped with 
stability.  The veteran reported that his left knee did not 
actually pop out or lock up since his surgery, but that it 
nonetheless felt very unstable.  He stated that at work, 
after an hour of standing he had to sit in a chair.    

The veteran was most recently examined by VA in June 2002.  
The veteran complained of chronic discomfort in his left 
knee.  Any type of running exacerbated his pain, as did 
climbing stairs.  He also reported minimal swelling of the 
left knee.  There were no mechanical symptoms such as 
locking or catching.  

Upon objective examination, the veteran had a normal gait.  
There was no visual or palpable deformity of the left knee.  
There was no effusion, but there was some mild thickening of 
the parapatellar tissues.  There was no warmth or erythema.  
He had range of motion from 0 to 120 degrees.  The medial 
and collateral ligaments showed no laxity under stress, and 
he had negative drawer's and Lachman's tests.  He complained 
of some patella femoral discomfort throughout the arc of 
motion, more so at the extremes of flexion.  Regarding 
patella mobilization, he complained of more discomfort.  
There was patella femoral crepitus with pressure 
mobilization of the patella.  There were no signs of 
meniscal pathology, although generalized tenderness was 
noted.  X-rays of the left knee showed evidence of an old 
healed proximal third tibial fracture.  There was very mild 
joint space narrowing.  The veteran was diagnosed with a 
history of a service related left proximal third tibial 
stress fracture, healed.  He was also diagnosed with 
symptomatic chronic patella femoral syndrome, left knee, and 
very mild medial joint space arthritis, left knee.  

The veteran presented testimony at a September 2002 
videoconference hearing before the undersigned.  The veteran 
again stated that he experienced constant pain in his left 
knee.  The extent of the pain varied from day to day.  There 
was no pattern to when his pain would be at its worse.  His 
maximum walking distance before requiring rest was 2 to 3 
blocks.  The veteran also stated that at time, his left knee 
would give away.  He stated that he wore a brace at all 
times.  The veteran reported that there was some swelling in 
his left knee and that he was taking anti-inflammatories.  
The veteran felt that his gait was unsteady.  The pain 
affected his ability to perform weight-bearing activities, 
including standing.  The veteran further remarked that, on 
occasion, he would have muscle spasms.   

Discussion

The veteran is presently rated at 10 percent under 
Diagnostic Code 5262 for a stress fracture, left tibia, with 
patellofemoral syndrome.  He contends that the severity of 
his condition warrants a higher rating.  The Board has 
reviewed the evidence of record and, for the reasons 
discussed below, finds that while the criteria for the next-
higher 20 percent rating under that Code section have not 
been found, an increase is nonetheless warranted due to the 
veteran's additional limitation due to pain and weakness.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight ankle or 
knee disability, and a 20 percent rating is warranted for 
malunion of the tibia and fibula with moderate ankle or knee 
disability.  Impairment of the tibia and fibula represented 
by malunion with marked knee or ankle disability warrants a 
30 percent disability rating.  When impairment of the tibia 
and fibula results in nonunion with loose motion, 
necessitating a brace, a 40 percent rating is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).

The medical evidence does not establish that the criteria 
for the next-higher 20 percent rating under Diagnostic Code 
5262 have been met.  Indeed, no evidence of record shows 
moderate or marked disability due to tibia or fibula 
impairment.  Further, while the Board notes that the veteran 
has been issued a knee brace, there is no objective evidence 
of malunion of the tibia or fibula, and no objective 
findings of instability.  Thus, a 30 percent rating under 
that code is not warranted.  Therefore, an increase based on 
strict application of the rating criteria is not justified 
here.

In the Board's view, the RO's selection of Code 5262 to 
evaluate the service-connected disability was appropriate at 
the time of the original award and was more in the nature of 
an analogous rating under 38 C.F.R. § 4.20 (2002) since 
impairment of the tibia or fibula is not shown.  Given the 
nature of the disability, the use of the generalized 
criteria in Code 5262 favored the veteran, as it was the 
only criteria that would produce a compensable evaluation.  
The record now shows that there is evidence of arthritis in 
the knee joint.  The General Counsel held in VAOPGCPREC 23-
97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any:

. . . separate rating must be based upon 
additional disability. When a knee disorder 
is already rated under [Diagnostic Code] 
5257, the veteran must also have limitation 
of motion under [Diagnostic Code] 5260 or 
[Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-
percent rating under either of those codes, 
there is no additional disability for which 
a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59.

In the present case, despite the veteran's daily use of a 
left knee brace, the overwhelming evidence does not 
demonstrate subluxation or instability.  For example, 
October 2001 VA orthopedic records show negative Lachman's, 
pivot shift, post drawer and quad active tests.  There was 
no effusion or locking.  Moreover, a MRI report taken in 
October 2001 indicated no meniscal, ligamentous or tendonous 
damage.  Furthermore, a December 2001 treatment report from 
the VA orthopedic clinic revealed stable ligaments.  Next, 
upon VA examination in February 2002, drawer and McMurray's 
tests were negative.  Finally, upon objective examination in 
June 2002, the veteran had a normal gait, with no visual or 
palpable deformity or effusion of the left knee.  The medial 
and collateral ligaments showed no laxity under stress, and 
he had negative drawer's and Lachman's tests.  Given the 
lack of objective findings of subluxation or lateral 
instability, a separate rating for the veteran's left knee 
under Code 5257 is not for application here.

For rating purposes, the options available include providing 
a separate rating under Code 5262 and Code 5010 (arthritis 
due to trauma).  That path, however, would not yield more 
than two 10 percent ratings.  Under Code 5010, since the 
limitation of motion of the knee is not separately 
compensable under Codes 5261 or 5262, the highest schedular 
award would be 10 percent based upon X-ray confirmation of 
arthritis with objectively confirmed pain on motion.  Pain 
on motion could not be rated again under Code 5262 due to 
the rule against pyramiding, i.e. rating the same 
manifestation twice under different codes.  38 C.F.R. § 4.14 
(2002).  Without consideration of pain, and in the absence 
of demonstrated tibia or fibula impairment, clearly a rating 
in excess of 10 percent under Code 5262 can not be 
supported. 

Under the combined ratings table, two ten percent ratings 
combine to 19 percent, which is then rounded up to a 20 
percent award for compensation payment purposes.  38 C.F.R. 
§ 4.25 (2002).  Therefore, the Board must point out, a 
single 20 percent rating for his knee disability is actually 
more favorable to the claimant than two separate 10 percent 
ratings, and the Board concludes that such a single 20 
percent rating is the most favorable award that can be 
supported on this record.  As noted earlier, when evaluating 
disabilities of the musculoskeletal system, as in the 
present case, a rating increase may be for application on 
the basis of functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and 
weakness, which results in additional disability beyond that 
reflected on range of motion measurements.  Such functional 
impairment, however, must be objectively supported.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

Here, there is substantial objective evidence of pain.  For 
example, VA orthopedic findings in October 2001 show pain 
with valgus stress and pain at the medial tubercle of the 
calcaneous, especially with extensor hallucis longus 
extension. Additionally, a December 2001 VA orthopedic 
report noted moderate tenderness with patellar compression 
and mobilization.  Moreover, a VA examination report in 
February 2002 noted crepitance and retropatellar pain, with 
flexion from 0 to 125 degrees and extension to zero degrees 
with discomfort at full extension.  At that time, the 
veteran complained of increased left knee pain when walking 
on his heels.  Finally, upon VA examination in June 2002, 
the veteran complained of patella femoral discomfort 
throughout the arc of motion, more so at the extremes of 
flexion.  He also had discomfort with patella mobilization.  
There was patella femoral crepitus with pressure 
mobilization of the patella, and although generalized 
tenderness was noted.  The Board concludes that these 
findings would support a single 20 percent evaluation under 
Code 5262 for moderate knee impairment.  Such a rating would 
also contemplate the degree to which the use of a knee brace 
is warranted.  The Board further observes that in the 
alternative, a single 20 percent rating could be supported 
on DeLuca principles under Code 5010.  Since Code 5262 
appears to potentially provide the best opportunity for an 
increased rating in the future should the disability 
increase in severity, the award under Code 5262 is more 
advantageous than an award under Code 5010.  Assigning two 
separate 20 percent ratings under Codes 5010 and 5262 can 
not be sustained since that would violate the rule against 
pyramiding.   

By awarding an increased evaluation on the basis of DeLuca 
principles, the Board recognizes the veteran's difficulties 
with walking, stair climbing, and prolonged standing or 
sitting.  While the Board finds that a 20 percent rating is 
appropriate for the reasons discussed above, there is no 
basis for a rating in excess of 20 percent.  In so deciding, 
the Board has considered alternate Diagnostic Codes.  As the 
evidence does not establish ankylosis, Diagnostic Code 5256 
is not applicable.  Moreover, as the evidence does not 
establish flexion limited to 15 degrees or extension limited 
to 20 degrees, a higher rating under Diagnostic Codes 5260 
and 5261, respectively, is not warranted.  As the evidence 
fails to demonstrate recurrent subluxation or lateral 
instability, a rating is not warranted under Diagnostic Code 
5257.  No other alternate rating Codes apply.  

The Board also acknowledges the medical findings regarding 
the veteran's surgical scar, left knee, but notes that the 
scar was asymptomatic and does not warrant a separate 
evaluation.

Finally, the evidence does not reflect that the veteran's 
stress fracture, left tibia, with patellofemoral syndrome 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board acknowledges the 
veteran's statements, as well as letter from his employer, 
indicating that he has to take breaks while working.  
However, it is noted that he has not missed any significant 
periods of work due to his service-connected disability.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


II.  Entitlement to service connection for patellofemoral 
syndrome, right knee.
  
Factual background

The service medical records show treatment for a left tibial 
stress fracture.  Two reports in June and July 1989 contain 
impression of "right tibial stress fracture," but those 
appear to be erroneous entries, as the overwhelming records 
show injury only to one leg, the left, in service.  In fact, 
the veteran himself testified in the record that he did not 
injure his right knee in service, and did not receive 
treatment for a right knee condition until about 1993 or 
1994.  The veteran was discharged from service in October 
1989 by reason of disability due to his left leg condition. 
The Navy Disability Evaluation was silent as to any right 
knee problems.

In April 1995 the veteran was examined by VA.  He complained 
of pain in both knees, though greater on the left.  He 
stated that he could not kneel on either knee without a 
cushion.  He had pain in both knees ascending stairs.  He 
denied any swelling.  Objectively, the veteran's gait was 
normal and he did not use an assistive device for walking.  
There was no effusion in the right knee.  There was some 
tenderness with patellar compression, along with some 
crepitus.  The right knee had stable ligaments and there was 
no joint line tenderness.  X-rays showed no right knee 
abnormalities.  He was diagnosed with patellofemoral 
syndrome, both knees, left greater than right.  

VA treatment records dated May 1995 through October 1995 
showed treatment and surgery on the left knee.  No treatment 
was given with respect to the right knee.

An October 2001 report from the VA orthopedic clinic showed 
complaints of right knee pain.  The examiner, Dr. H., stated 
that he did not evaluate the right knee at that time, but 
would do so if pain was present at the time of the veteran's 
next appointment.  The examiner suspected that the pain was 
compensatory.  

Upon VA examination in February 2002, the veteran had right 
knee flexion from 0 to 130 degrees and full right knee 
extension to zero degrees, without pain.  No other testing 
was performed with respect to the right knee at that time.  

The veteran was afforded a hearing before a DRO in May 2002.  
At that time, the veteran testified that his right knee 
problems began around 1993 or 1994.  He stated that he went 
to the VA Hospital in Des Moines, but that most medical 
attention was focused on his left knee, which was more 
symptomatic.  The veteran denied private treatment for his 
right knee.  The veteran stated that multiple doctors had 
told him that his right knee condition was secondary to his 
service-connected left knee disability.  He identified one 
doctor as M.J.  He stated that he had no diagnosis as to the 
right knee.  

The veteran was most recently examined by VA in June 2002.  
The veteran stated that he did not receive treatment for a 
right knee condition during service.  He stated that his 
right knee hurt if he ran or climbed stairs.  He also 
complained of minimal swelling.  There were no mechanical 
complaints such as locking or catching.  

Objectively, the veteran walked with a normal gait.  The 
right knee had full extension and approximately 125 degrees 
of flexion.  Ligament structures were intact and there was 
parapatellar tenderness to palpation.  There was non-joint 
effusion or erythema.  There were no meniscal signs with 
testing.  Lachman's and drawer's tests were negative.  There 
was discomfort with patellar compression.  The examiner 
stated that the right knee was essentially normal.  Mild 
patella femoral syndrome, right knee, was diagnosed.  The 
examiner stated that there was no evidence suggesting a 
relationship between the veteran's service-connected stress 
fracture, left tibia, with patellofemoral syndrome and the 
veteran's current right knee patellofemoral syndrome.  He 
stated that it was a very common condition, with or without 
prior injuries.  The examiner did note that, while he had 
access to the veteran's claims file, no service medical 
records were available at the time of his review.   

In September 2002, the veteran testified at a 
videoconference hearing before the undersigned.  The veteran 
reported constant pain in his right knee, not quite as 
severe as in the left knee.  The pain was generally 
centralized in the patella area.  The veteran stated that 
two physicians, both with VA, had given opinions regarding 
the relationship between his left and right knee problems.  
One such opinion was offered in June 2002, at his VA 
examination, and Dr. H gave the other.

Discussion

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 7 Vet. 
App. at 341, 346.  The evidence of record indicates recent 
complaints and a diagnosis concerning the veteran's right 
knee.  Therefore, there is little doubt as to the existence 
of a current right knee disability.  However, as will be 
discussed below, the evidence of record fails to establish 
all of the necessary elements of a service connection claim.

In the present case, the veteran did not incur or aggravate 
a right knee injury during service.  Moreover, no competent 
medical evidence links his patellofemoral syndrome, right 
knee, to an incident of active service.  Thus, service 
connection is not warranted on a direct basis.

The Board must now consider the possibility of secondary 
service connection.  The veteran contends that his right 
knee disorder was incurred as secondary to his service-
connected stress fracture, left tibia, with patellofemoral 
syndrome.
To successfully establish this claim, the evidence of record 
must contain a competent medical opinion of etiology stating 
that it is at least as likely as not that the veteran's 
right knee disorder was attributable to his service-
connected stress fracture, left tibia, with patellofemoral 
syndrome.  However, such an opinion is not of record.  In 
fact, the VA examiner in June 2002 reached the opposite 
conclusion.
The examiner stated that the medical evidence did not 
establish any nexus between the two conditions, adding that 
patellofemoral syndrome was a common occurrence even in the 
absence of any prior injury.

The Board does acknowledge the October 2001 finding made by 
a physician at the VA orthopedic clinic, stating that, in 
his opinion, the veteran's right knee symptomatology was 
compensatory.  However, the physician did not perform any 
examination of the veteran's right knee.  Therefore, his 
conclusion could not have been based on objective findings.  
Moreover, it was not supported by a rationale and thus is 
not shown to be more than conclusory in nature.  Such an 
opinion is of little or no probative value and is clearly 
outweighed by the June 2002 opinion.  The June 2002 opinion 
described above was furnished after a comprehensive 
examination of the veteran's right knee and includes a 
rationale. 

In summation, for the foregoing reasons, the evidence does 
not allow for a grant of service connection on either direct 
or secondary bases.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of 
the appellant's claim that would give rise to a reasonable 
doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

A 20 percent rating for stress fracture, left tibia, with 
patellofemoral syndrome, is granted.

Service connection for patellofemoral syndrome, right knee, 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

